Appeals from three judgments entered in favor of the plaintiffs-respondents after a trial by jury in the Supreme Court, Chenango County. The actions arose out of a collision between the automobiles which happened on December 24, 1945, on a State highway between the hamlet of Coventry and the village of Bainbridge, Chenango County. The evidence presented a typical question of fact for a jury as to negligence. Bach driver, and their witnesses, asserted that he was on his own side of the road when the accident happened, and in all the testimony we do not find that the verdicts were against the weight of evidence, and neither do we find them excessive. Judgments affirmed, with costs. Heffernan, Foster and Lawrence, JJ., concur; Hill, P. J., and Brewster, J., dissent.